                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:16-CV-127-BO


UNITED STATES OF AMERICA, ex rel. , )
DR. VENUS PITTS,                    )
                                             )
                              Plaintiffs,    )
                                             )                      ORDER
V.                                           )
                                             )
DR. JEFFREY G. HEDGES, D.C., et al.,         )
                                             )
                              Defendants.    )



       This matter is before the Court on a motion by defendants Dr. Hedges, ADIO

Management, and Medical Fusion to stay this case. These defendants as well as defendants

Andrew Wells, Action Potential Management, and WH Healthcare Group have also filed

motions for protective order related to the motion to stay.     The United States responded in

opposition to the pending motions, and defendants requested oral argument on the motions. A

hearing on these matters was held before the undersigned on January 7, 2020, at Raleigh, North

Carolina. 1 For the reasons that follow, the motion to stay is denied and the motions for

protective order are denied as moot.

                                        BACKGROUND

       The government's False Claims Act complaint alleges that defendants engaged in a

scheme to defraud Medicare through improper billing practices.         [DE 48].    The complaint

alleges, inter alia, that in 2013 defendant Dr. Hedges recruited the relator, Dr. Pitts, a medical

doctor, to open a new integrated chiropractic practice that Dr. Hedges, a chiropractor, could not
1As a hearing has taken place, the pending motion requesting oral argument [DE 103] is
DENIED AS MOOT.
have operated himself. Dr. Pitts would be hired to supervise med-level practitioners who would

perform medical procedures. Dr. Pitts eventually agreed, and, although she would nominally

own the practice, she signed an employment agreement in which she was designated as an

employee of Dr. Hedges. The practice was called Superior Health Physical Medicine (Superior

Durham) and was located in Durham, North Carolina. The complaint alleges that Dr. Hedges

and defendant ADIO Management seized control of the building in which Superior Durham was

located as well as the operation of the practice, including its billing. The complaint alleges that

Dr. Hedges and ADIO Management proceeded to defraud Medicare by submitting false claims

and by making and using false statements and records to support their claims. The complaint

further alleges that Dr. Hedges perpetrated a similar scheme at four other integrated medical

practices.

        Between 2014 and 2015, three third-party audit reports noted serious concerns about the

billing practices at Superior Durham. One of those audits was allegedly arranged for by attorney

Steven Bittinger. Dr. Hedges contends that Mr. Bittinger was retained as his counsel when the

Superior Durham audit was arranged; Steven Bittinger also formerly represented the relater Dr.

Pitts. Dr. Hedges has filed a legal malpractice suit against Mr. Bittinger that is currently being

litigated in the United States District Court for the Northern District of Ohio.        Hedges v.

Bittinger, No. 1: 17-cv-720-CAB. He contends that Dr. Pitts is a straw relater and that the real

relater, Mr. Bittinger, violated the attorney client relationship when he brought his claims to the

government.

                                          DISCUSSION

       Defendants Dr. Hedges, ADIO Management, and Medical Fusion (the Hedges

defendants) seek to stay this case to allow the malpractice claims pending in the North District of



                                                2
Ohio to be decided. The moving defendants contend that a stay would promote judicial economy

because the malpractice action will decide legal and factual issues that are germane to the

defenses that Dr. Hedges anticipates presenting in this case.           The Hedges defendants also

contend that a stay will not prejudice the government, but that the failure to stay this case will

create a hardship and inequities for the moving defendants because Dr. Hedges will have to

utilize resources to litigate similar facts and issues in two courts.

        A district court has inherent authority to manage its docket to promote "economy of time

and effort for itself, counsel, and for litigants." Landis v. N Am. Co., 299 U. S. 248, 254-55

(1936). When determining whether to stay proceedings, a district court generally considers " (1)

the interests of judicial economy; (2) hardship and equity to the moving party if the action is not

stayed; and (3) potential prejudice to the non-moving party." Johnson v. DePuy Orthopaedics,

Inc., No. 3:12-CV-2274-JFA, 2012 WL 4538642, at *2 (D.S.C. Oct. 1, 2012) (citation omitted).

"The party seeking a stay must justify it by clear and convincing circumstances outweighing

potential harm to the party against whom it is operative." Williford v. Armstrong World Indus.,

Inc., 715 F.2d 124, 127 (4th Cir. 1983).

       The Hedges defendants have failed to demonstrate that a stay of this case is warranted or

appropriate. As to the hardship and equity to the Hedges defendants, even if the North District

of Ohio determines that Mr. Bittinger violated an attorney client relationship with Dr. Hedges,

such a determination would not foreclose any of the claims in this case, which the government is

now prosecuting as the real party in interest. See United States v. Quest Diagnostics Inc., 734

F.3d 154, 167 (2d Cir. 2013). Moreover, that the Hedges defendants may raise an advice-of-

counsel defense in this case is not necessarily dependent on the outcome of the North District of

Ohio litigation. Thus, although being a litigant in two courts at the same time is undesirable, the



                                                  3
Court is unpersuaded that the Hedges defendants will suffer any real prejudice if this action

proceeds. Nor is there any judicial economy to be gained by a stay because the matters being

litigated in the North District of Ohio are either not germane or will have no dispositive effect on

this litigation.

        The potential prejudice to the government in awaiting a decision in the malpractice

action, however, is serious. In a False Claims Act case, the taxpayers are the true plaintiff, as

"they have a strong interest in fraud perpetrated against the United States that results in monetary

loss to the Government." United States ex rel. Grover v. Related Companies, LP, 4 F. Supp. 3d

21, 26 (D.D.C. 2013). The government alleges that it has been defrauded of over $1 million, and

its taxpayers surely have an interest in an expeditious resolution of this case.

                                          CONCLUSION

        Accordingly, for the foregoing reasons, the motion to stay [DE 91] is DENIED. The

motions for protective order [DE 94, 96, 101] are DENIED AS MOOT. Any stay of discovery

deadlines that was afforded by the filing of the motions for protective order terminates as of the

date of entry of this order. The parties shall confer and move to amend the scheduling order

within fourteen (14) days of the date of entry of this order if necessary. The motion requesting

oral argument [DE 103] is DENIED AS MOOT.



SO ORDERED, this~      Yday of January, 2020.


                                            1~w.LJ7~
                                              ;~NCE W. BOYLE                       .,..,.;-,-
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
